TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 9, 2015



                                      NO. 03-15-00599-CV


      Stephen R. Doroghazi, Cynthia Doroghazi, and Stephen P. Carrigan, Appellants
                                          v.

 Texas Austin Hotel Realty, Inc.; Interstate Management Company; Interstate Hotels and
  Resorts; Miriam Moorman, Hyatt Corporation; Chris Dixon; Preservation Assessment
   Services, LLC dba Agua Terra Assessments; Fine Family Corporation; Select Hotels
   Group, LLC; Fred Branovan; Camden Property Management; Camden Properties;
  Brown Trout Investments, Ltd.; Austin Suites, Ltd.; Aushi Ltd.; Z-K Real Estate; and
                               SL Tuatara, Ltd., Appellees


     APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
        BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
 DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE GOODWIN


This is an appeal from the order signed by the trial court on August 24, 2015. Having reviewed

the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellants shall pay all costs relating to this

appeal, both in this Court and in the court below.